         Case 1:20-cr-00609-JPC Document 16 Filed 02/09/21 Page 1 of 5
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     February 9, 2020


BY ECF
Hon. John P. Cronan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Daniel Spiegelman, 20 Cr. 609 (JPC)

Dear Judge Cronan:

       The Government submits this letter in advance of the February 16, 2020 sentencing of the
defendant, Daniel Spiegelman (“Spiegelman” or the “defendant”). For the reasons set forth below,
the Government respectfully submits that a sentence within the guidelines range (the “Guidelines
Range”) of 15 to 21 months’ imprisonment is sufficient but not greater than necessary to serve the
purposes of sentencing.

     I.    Offense and Relevant Conduct

        The instant charges relate to Spiegelman’s escape from the Bronx Residential Reentry
Center (the “Bronx RRC”), a halfway house located in the Bronx, New York, to which he was
transferred from the federal prison at which he had been incarcerated. (PSR ¶¶ 8-9.) At the time
he escaped from the Bronx RRC, Spiegelman was serving a 44-month sentence imposed by Judge
Sullivan, based on a conviction for one count of bank fraud, in violation of Title 18, United States
Code, Sections 1344 and 2, one count of aggravated identity theft, in violation of Title 18, United
States Code, Section 1028A, and one count of possession of five or more identification documents
and false identification documents, in violation of Title 18, United States Code,
Section 1028(a)(3). (PSR ¶¶ 7; United States v. Spiegelman, 10 Cr. 339 (RJS).)

       On July 10, 2010, Spiegelman was transferred from the Federal Correction Institution,
Lexington, Kentucky, to the Bronx RRC. (PSR ¶ 9.) On October 4, 2012, Spiegelman left the
Bronx RRC without authorization. (PSR ¶ 10.) Spiegelman failed to return to the Bronx RRC at
any time thereafter. (Id.)

     II.   Procedural History, Guilty Plea, and Applicable Guidelines Range

       On September 20, 2020, Spiegelman was arrested pursuant to a criminal complaint
charging him with violations of 18 U.S.C. §§ 751(a) and 4082(a). On November 13, 2020, the
           Case 1:20-cr-00609-JPC Document 16 Filed 02/09/21 Page 2 of 5

                                                                                           Page 2


Government filed an information containing the same charges (the “Information”). On November
13, 2020, Spiegelman pleaded guilty to the one-count Information. The offense of conviction
carries a maximum term of imprisonment of 5 years. On October 14, 2020, the Government
provided Spiegelman with a letter pursuant to United States v. Pimentel, 932 F.2d 1029, 1034 (2d
Cir. 1991) (the “Pimentel Letter”) in advance of his guilty plea.

        As explained in the Pimentel Letter, the Government calculates Spiegelman’s total offense
level as follows:

   •   The November 1, 2018 edition of the Guidelines Manual is applicable to the offense
       charged in the Information.

   •   Pursuant to U.S.S.G. § 2L1.2(a)(1), the base level offense is 13 because the custody or
       confinement from which the defendant escaped was by virtue of a conviction of any
       offense;

   •   Pursuant to U.S.S.G. § 2P1.1(b)(3), a four-level reduction is warranted because the
       defendant escaped from the Bronx RRC, which is a non-secure custody of a community
       corrections center, community treatment center, “halfway house,” or similar facility, and
       the defendant neither returned voluntarily within ninety-six hours nor committed a federal,
       state or local offense while away from the Bronx RRC.

   •   The offense level is decreased by two levels because Spiegelman demonstrated acceptance
       of responsibility through his allocution (and will presumably continue to accept
       responsibility prior to imposition of a sentence). Id. § 3E1.1(a).

Therefore, the total offense level under the Sentencing Guidelines is 7.

       With respect to criminal history, the Pimentel letter calculated 14 criminal history points
placing Spiegelman within Criminal History Category VI. The Probation Office concurs in this
calculation. (PSR ¶¶ 24, 33.)

       Accordingly, Spiegelman’s Guidelines Range is 15 to 21 months’ imprisonment.

    III.    Discussion

       A. Applicable Law

        While advisory following United States v. Booker, 543 U.S. 220 (2005), the Sentencing
Guidelines remain “the starting point and the initial benchmark” for sentencing proceedings. Gall
v. United States, 552 U.S. 38, 49 (2007). That is because the Guidelines are “the product of careful
study based on extensive empirical evidence derived from the review of thousands of individual
sentencing decisions.” Id. at 46. For that reason, “in the overwhelming majority of cases, a
Guidelines sentence will fall comfortably within the broad range of sentences that would be
reasonable in the particular circumstances.” United States v. Fernandez, 443 F.3d 19, 27 (2d Cir.
2006).
          Case 1:20-cr-00609-JPC Document 16 Filed 02/09/21 Page 3 of 5

                                                                                           Page 3


       In imposing a sentence, the Court must consider the factors set forth at 18 U.S.C. § 3553(a),
which include “the nature and circumstances of the offense and the history and characteristics of
the defendant,” id. § 3553(a)(1), and “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct,” id. § 3553(a)(6).
The factors also include the “need for the sentence imposed”

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;

Id. § 3553(a)(2).

       B. The Court Should Impose a Sentence Within the Guidelines Range

        A sentence within the Guidelines Range would appropriately take into account the factors
set forth in 18 U.S.C. § 3553(a).

        First, a sentence within the Guidelines Range would serve the significant goals of
promoting respect for the law and affording adequate specific deterrence. This is the defendant’s
second escape conviction. The defendant was previously released from federal custody to the Le
Marquis Community Corrections Center in August 1999. (PSR ¶¶ 27-28.) Spiegelman was
subsequently arrested in Connecticut in October 1999. The defendant had not received
authorization to be in Connecticut on that date. The defendant was sentenced to a 24-month
incarceratory sentence for escape, in violation of 18 U.S.C. § 751, and interstate transportation of
stolen goods, in violation of 18 U.S.C. § 2314. (Id.; United States v. Spiegelman, 99 Cr. 1099
(LAP).) In this, Spiegelman’s second escape case, he unlawfully remained on escape status for
eight years. A Guidelines sentence is therefore appropriate to deter the defendant from future
misconduct and to promote respect for the law.

        Second, a sentence within the Guidelines Range is also warranted for purposes of general
deterrence. A substantial number of inmates serve a portion of their federal sentence at residential
reentry programs. Many of them may be tempted to leave such programs without authorization,
rather than completing their adjudicated sentence. Widespread disregard for the terms of
imprisonment, as set by the Courts and the BOP, erodes public confidence and puts the community
at risk. A sentence within the Guidelines Range would send an important message to both the
public and convicted felons that the terms of a federal sentence will be enforced.

        Third, the history and characteristics of the defendant support a sentence within the
Guidelines Range. The defendant has a long history of illegally possessing other individuals’
identities, creating false documents, and transporting stolen goods. (PSR ¶¶ 26-30.) As a result,
the defendant has been incarcerated on numerous occasions since the age of nineteen. Indeed, this
          Case 1:20-cr-00609-JPC Document 16 Filed 02/09/21 Page 4 of 5

                                                                                           Page 4


case represents the defendant’s fifth federal conviction in this District. And, as noted supra, this
case represents the defendant’s second escape from federal custody. The defendant’s extensive
criminal record warrants a sentence within the Guidelines Range.

       The circumstances under which Spiegelman may have left the Bronx RRC do not militate
otherwise. Spiegelman states that he unlawfully escaped the Bronx RRC due, at least in part, to
experiencing a panic attack. (Def. Sent. Br. 2.) However, even if Spiegelman’s explanation is
credited, it fails to explain why he failed to return to the Bronx RRC. Indeed, the defendant had
eight years to contemplate his misconduct. Further, Spiegelman appears to have intentionally
evaded law enforcement’s efforts to locate him. The defendant worked off-the-books and moved
frequently. (PSR at 23.) He intentionally avoided applying for a driver’s license, which he
acknowledges limited his job prospects. (Def. Sent. Br., Ex. C, at 3 -4.) The circumstances
surrounding Spiegelman’s initial departure from the Bronx RRC, therefore, do not justify a
sentence outside the Guidelines Range.

       Nor do the current conditions at the MCC resulting, at least in part, from the COVID-19
pandemic, warrant a sentence outside the Guidelines Range. Spiegelman argues that a time-served
sentence is justified on the ground that “[t]he COVID-19 pandemic has caused [him] to suffer
under the hardships imposed upon him in prison, way beyond what the Court may normally expect
upon imposition of a term of incarceration.” (Def. Sent. Br. at 5.) While the Government is
generally sympathetic to the impact of COVID-19 protocols on inmates, Spiegelman does not
claim to have experienced COVID-19 symptoms, nor does he appear to present any medical
conditions that would place him at greater risk of suffering negative COVID-19 health outcomes.
The reality of the COVID-19 pandemic—which has affected the liberties of society at large—
should not, in and of itself, warrant a sentencing reduction. Moreover, it should not justify a
sentence of time served, which, for the reasons discussed above, would fail to adequately promote
respect for the law or to afford adequate deterrence.
          Case 1:20-cr-00609-JPC Document 16 Filed 02/09/21 Page 5 of 5

                                                                                          Page 5


    IV.    Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Guidelines Range of 15 to 21 months’ imprisonment.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                         By: _____________________________
                                            Mitzi S. Steiner
                                            Assistant United States Attorney
                                            (212) 637-2284
